UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


REFAEL KLEIN,

                      Plaintiff,                                        DECLARATION OF
                                                                      THOMAS S. D ANTONIO
       -against-
                                                                   Civil Action No.: 19-CV-9172
STACEY R. B . AICHER,

                       Defendant.


       THOMAS S. D’ANTONIO, an attorney admitted to practice before the bar of this Court,

declares that the following statements are true and correct:

       1.      I am a member of the firm of Ward Greenberg Heller & Reidy LLP, attorneys for

defendant Stacey R . B . Aicher (“Ms. Aicher”). I have had primary responsibility for Ms. Aicher’s

defense since October 2019, and am personally familiar with the facts recited in this Affidavit.

       2.      I submit this Declaration in support of defendant Stacey Aicher’s motion seeking,

pursuant to Rule 70(e) of the Federal Rules of Civil Procedure, the Court’s inherent powers to

secure compliance with its Orders, and related authority, an Order finding plaintiff Klein in

contempt of the Court’s October 6, 2020 Order [Docket #88], for his failure to pay the sanctions

as awarded by this Court in its July 29, 2020 Order [Docket # 77], by the extended deadline of

October 20, 2020 that was established in the October 6 Order.

Background

       3.      The basis for the sanctions award was spelled out, in detail, in the Court’s July 21

and 29 Orders [Docket # 74 and 77], and need not be repeated here.
       4.      Since July 29, I have made repeated and sustained efforts to secure the voluntary

compliance of Mr. Klein, through various communications with his counsel William Kerr and

numerous filings with this Court, in response to filings made by plaintiff Klein and /or his lawyer.

        5.     I have described my efforts in certain of these filings that are included on this

Court’s public docket, specifically including my letters dated September 3, September 25, and

October 5, 2020. See Docket # 81, 83 and 87.

       6.      The outcome of these various filings included two separate Orders from this Court

compelling plaintiff Klein to do what the Court expressly ordered him to do back on July 29    —pay
the sanctions owed to Ms. Aicher.

       7.      The first such Order, dated September 29, 2020, mandated payment by October 6.

See Docket # 84. That Order further stressed to plaintiff Klein that his failure to comply “may

result in the levying of additional sanctions against him .” Id.

       8.      In a last minute reprieve, the Court on October 6, 2020 extended the deadline for

payment to October 20 (yesterday), and made plain that “[n]o further adjournments will be

granted.” See Docket # 88.

       9.      I received no response from either plaintiff Klein’s counsel , Mr. Kerr, or from

plaintiff himself, in the intervening two weeks between October 6 and 20. l

       10 .    As a result, I wrote to Mr. Kerr, in an e-mail sent yesterday afternoon at 4:17 PM:

                   —
               Bill as you know, today is the last and final deadline for Mr.
               Klein’s compliance with Judge Abrams’s Orders, including

1
 Apparently, Mr. Klein communicated with the Southern District’s pro se office, in a letter dated
October 18 but just posted on the docket [Docket # 89] at 10:48 AM today . The letter seeks as   —
                         —
prior letters have sought yet more time due to what he claims are ongoing difficulties with his
lawyer, and alleged covid -related illnesses. ( Compare Docket # 89 with Docket # 79, 85; see also
Docket # 86). I believe defendant Aicher has compellingly replied to these submissions, and
demonstrated their lack of merit, in my October 5 letter [Docket # 87], and in all events this Court’s
“last clear warning” issued after this exchange of correspondence. See Docket # 88.
                                                  2
                particularly his obligation to pay the amount due Ms. Aicher, as
                assessed back in July 2020. See Docket 88. Having heard nothing
                further from you or from him , I reluctantly must conclude that he is
                intending to continue to disregard the Court’s Orders. Assuming
                that indeed is the case, as a courtesy I am alerting you to the fact that
                we will be filing a motion for contempt, and for related relief,
                forthwith . That related relief, to be clear, will include the request
                for an additional assessment of fees and costs, compensating for the
                efforts we have spent, between July and now, chasing down a
                litigant who simply refuses to heed the Court’s clear mandates.

( See Exhibit A ).

Relief Sought

        11.     The first three branches of relief sought on this motion are related . Simply stated ,

it is our view, which we believe is a well -supported view, that plaintiff Klein continues to ignore,

without legitimate justification, the Court’s sanctions Orders.

        12 .    The final and extended deadline for compliance set by this Court, in its October 6

Order, also has now come and gone .

        13 .    Ms . Aicher therefore seeks a contempt finding against plaintiff Klein, and a clear

directive setting forth his obligation to pay the $74,160 sum previously awarded forthwith .

        14.     We have proposed that payment be made to the Clerk, as that perhaps would

provide the easiest method for the Court to monitor compliance, but payment could also be directed

to be made directly to Ms. Aicher or to our law firm , as attorneys for Ms. Aicher, if the Court in

its discretion deems that to be appropriate.

        15 .    In addition, we seek that the Court embody the sanctions award in a money

Judgment. That would permit Ms. Aicher, if payment is not made, to record the obligation of Mr.

Klein as a matter of public record , and otherwise independently pursue enforcement remedies.

        16.     In addition, between July 29 and October 19, 2020, on Ms. Aicher’s behalf we have

incurred additional fees totaling $9,992, in connection with efforts to secure plaintiff Klein’s

                                                   3
compliance, including as noted various communications with plaintiff Klein ’s counsel and several

filings that were necessitated by plaintiffs stubborn noncompliance.2 The detail with respect to

this time and corresponding time value is reflected in the attached prebilling statement, submitted

as Exhibit B .

        17.       In addition to this recorded time, yesterday I spent . 2 hours checking the docket and

composing my e-mail to Mr. Kerr (included as Exhibit A ), and today I have spent a total of 3.1

hours drafting this motion. The time value of these 3.3 hours, at the discounted $360 rate agreed

to with Ms. Aicher, is $ 1 ,188.

        18.       In the aggregate, therefore, defendant Stacey Aicher requests that a supplemental

fee sanction in the amount of $11,180, plus an express mail disbursement of $52.79, 3 be assessed

against Refael Klein.

        19.       In total, therefore, we seek a supplemental sanctions award , against plaintiff Klein ,

of 511,232.79 .




2
 We have excluded from this total any fees related to plaintiff Klein’s appeal from this Court’ s
July 21 Order, which dismissed plaintiffs Complaint and awarded sanctions. While we very much
consider such an appeal to be yet another frivolous litigation act, we understand the proper
procedure to address the frivolous appeal would include an application for additional sanctions,
directed to the Circuit Court of Appeals. That application would be filed only in the event plaintiff
actually perfects his appeal, which at this point appears highly doubtful because he is now in
default with the Circuit Court, having failed to perfect by the October 14, 2020 deadline set by the
Second Circuit . The Second Circuit’s October 15 Order therefore has conditionally dismissed
plaintiff Klein’s appeal, unless it is perfected by October 28, 2020. As of today, plaintiff has yet
even to propose the content of an appellate Appendix.
3
 This out of pocket charge reflects the cost of an express mail package to the Court, as required
by the rules, with copies of the Rule 11 and Rule 12 motions. While the package was sent,
overnight, on June 4, 2020, it was not recorded until the FedEx statement for June was processed ,
on August 12. See Exhibit B at page 5 . August 12, of course, was after I submitted the requested
fee accounting, with my Affidavit that was sworn to July 27, 2020 [Docket # 76].
                                                    4
       20 .    In the event such additional sanctions are awarded , we would respectfully request

that they, too, be embodied in a money Judgment from the Court, for the reasons discussed in

paragraph 15, above.

       21.     The final branches of the motion seek such additional sanctions against plaintiff,

and such additional relief, as this Court in its sound discretion thinks appropriate. We do note that

plaintiff, by dint of the September 29 Order issued by this Court [Docket # 84], without question

has “fair warning” as to the consequences of his noncompliance.

       22 .    We believe he should be held appropriately accountable, and of course this Court

is in the proper position to assess, in its discretion, how that best can be done.



Dated : October 21, 2020                                             s/ Thomas S . D ’ Antonio
                                                                 Thomas S. D’Antonio (TSD-2927)




                                                  5
EXHIBIT A
From: D ' Antonio, Tom
Sent: Tuesday, October 20, 2020 4: 17 PM
To: ' wkerr kerrllp.com ' <wkerr @ kerrllp.com>
Subject : Refael Klein

    —
Bill as you know , today is the last and final deadline for Mr. Klein’s compliance with Judge Abrams’s
Orders, including particularly his obligation to pay the amount due Ms. Aicher, as assessed back in July
2020. See Docket 88. Having heard nothing further from you or from him , I reluctantly must conclude
that he is intending to continue to disregard the Court’s Orders. Assuming that indeed is the case, as a
courtesy I am alerting you to the fact that we will be filing a motion for contempt, and for related relief,
forthwith. That related relief , to be clear, will include the request for an additional assessment of fees
and costs, compensating for the efforts we have spent, between July and now, chasing down a litigant who
simply refuses to heed the Court’s clear mandates.

Thomas S. D'Antonio | WARD GREENBERG HELLER & REIDY LLP
1800 BAUSCH & LOMB PLACE | ROCHESTER, NY 14604 | T. 585 454 0715 | F. 585 231 1902 | WARDGREENBERG.COM | PROFILE | VCARD

 VARDGREENBERG
 NEW YORK    PENNSYLVANIA   NEW JERSEY   DELAWARE




                                                                 1
EXHIBIT B
 10/21 /2020                                         Ward Greenberg Heller & Reidy LLP
                                                                -
                                                      WGHR Pre bill Worksheet
Full Name :             AICHER, STACEY      -   REFALE KLEIN TO PAY BIL

                        ** RAFAEL KLEIN COURT ORDERED TO PAY BILL **
                        31 Nottingham Road
                        Rockville Center, NY


                        Bills to: Rafael Klein Paying bill



Phone                        - -
                        516 996 8106                          Fax
Home                                                          Other

In Ref To               Klein, Refael
                        v. Stacey R.B. Aicher

Sup Attorney            TSD
State                                                                 Balance in Trust Account:             $0.00
Matter ID
Engagement Type
                              -
                        1838 0001
                        HLC
Last Bill               8/5/2020
Date              Timekeeper
                                                                                                  Rate      Hours   Amount
ID                Activity


     8/21 /2020   TSD                                                                         $360.00        0.20     72.00
        596552    BW         Billable Work
                   -
                  E mail exchanges with M. Spakowski and telephone conference
                  regarding appeal, stay options .
                  MFS                                                                         $280.00        0.20     56.00
        596616    BW        Billable Work
                  Review plaintiffs notice of appeal and confer via telephone with T.
                  D’Antonio regarding whether appeal stays the enforcement of the
                  judgment and whether plaintiff is required to post bond.

     8/24/2020    MFS                                                                         $280.00        6.70   1,876.00
        612521    BW          Billable Work
                  Research whether plaintiffs appeal stays the enforcement of the
                  judgment, whether plaintiff is required to post bond, appeal bonds under
                  the federal rules, supersedeas bonds under the federal rules, when
                  judgment enforcement is stayed , how to enforce a judgment, New York
                  judgment enforcement procedures, writs of execution , CPLR rules
                  regarding judgment enforcement, and enforcement of a federal judgment
                  (5.3). Summarize research and email summary to T. D' Antonio ( 1.4).

     8/25 /2020   MFS                                                                             $280.00    0.20     56.00
        598129    BW         Billable Work
                                  .
                  Confer with T D’Antonio regarding whether plaintiffs appeal stays the
                  enforcement of the judgment and whether plaintiff is required to post
                  bond .
10/21 /2020                                         Ward Greenberg Heller & Reidy LLP
                                                                      -
                                                        WGHR Pre bill Worksheet

    -
1838 0001                                                                                             Page    2

 8/31 /2020    TSD                                                                          $360.00    0.20       72.00
    598846     BW        Billable Work
               Review and forward letter from Klein to Court.


  9/ 1 /2020   TSD                                                                          $360.00    0.20       72.00
   599270      BW          Billable Work
               Discuss letter response to Klein request with M. Spakowski .


  9/2/2020     TSD                                                                          $360.00    0.10        36.00
   599468      BW        Billable Work
               Review M. Spakowski memo, arrange call for 9/3.


               MFS                                                                          $280.00    1.30       364.00
    600052     BW          Billable Work
               Research federal rules and case law regarding stay of proceedings, stay
               of enforcement of judgment, ability of district court to require bond
               during stay, ability of district court to waive bond requirement , and
               factors court considers when deciding to waive bond , for letter to court
               opposing Klein’s request for stay. Summarize research and email T.
               D’Antonio.

  9/3/2020     TSD                                                                          $360.00    1.40       504.00
   599927      BW          Billable Work
               Telephone call with M. Spakowski. Draft and finalize letter response to
               Klein letter to Judge Abrams.

               MFS                                                                          $280.00    2.80       784.00
    600053     BW            Billable Work
               Draft letter to district court opposing Klein’s request for stay of
               proceedings or stay of enforcement of judgment, conducting
               supplemental on supersedeas bond requirement and waiver factors when
               needed (2). Email draft letter to T. D’Antonio for review. Confer with T.
               D’ Antonio via telephone regarding draft letter opposing Klein’s stay
                           .
               request (. 1 ) Review T. D’Antonio edits to letter to district court,
               proofread and revise letter, and finalize letter for filing (.7). Email T.
               D’Antonio final letter to file.

   9/9/2020    MFS                                                                          $280.00    0.20        56.00
    601777     BW         Billable Work
                                           .
               Confer via telephone with T D’ Antonio regarding order on Klein’s letter
               and review court’s order and clerk’s judgment  .
 9/ 10/2020    TSD                                                                          $360.00    0.10        36.00
     612520    BW          Billable Work
                -
               E mail to W. Kerr regarding client failure to comply with Court’s Order
               and next steps.

  9/ 16/2020   TSD                                                                          $360.00    0.70       252.00
     603508    BW          Billable Work
               E mail exchange and telephone conference with W. Kerr regarding joint
                -
               appendix, prior request for response regarding plaintiffs noncompliance
                                                                  -
               with sanctions order and timeline for response. E mail to M. Spakowski
               regarding same.
10/21 / 2020                                         Ward Greenberg Heller & Reidy LLP
                                                                      -
                                                         WGHR Pre bill Worksheet

     -
1838 0001                                                                                               Page    3

 9/ 17/2020    MFS                                                                            $280.00    3.20        896.00
    603631     BW          Billable Work
               Research standards for contempt, contempt as a result of failure to pay
               sanctions, need for date certain in sanctions order, alternatives to
               contempt, and examples where failure to pay fees or sanctions resulted in
               contempt

 9/ 18/2020    MFS                                                                            $280.00    0.70        196.00
    603638     BW          Billable Work
               Research standards for contempt, contempt as a result of failure to pay
               sanctions, need for date certain in sanctions order, alternatives to
               contempt, and examples where failure to pay fees or sanctions resulted in
               contempt.

 9/20/2020     TSD                                                                            $360.00    0.20         72.00
    603515     BW         Billable Work
                           .
               E-mail to W Kerr regarding need for response, as promised, regarding
               Second Circuit appendix and Klein ’s response to Court’s orders.

               MFS                                                                            $280.00    0.10         28.00
    603640     BW        Billable Work
               Review email from T. D’Antonio to W. Kerr regarding documents in
               appendix, Klein’s failure to pay, and possible contempt.

  9/22/2020    TSD                                                                            $360.00    0.10          36.00
     604521    BW         Billable Work
               E-mail exchange with M. Spakowski regarding contempt motion and
               confirm 9/23 call regarding same  .
               MFS                                                                            $280.00    3.70       1 ,036.00
    605264     BW          Billable Work
               Research request for date certain for payment of sanctions, contempt
               motion for failure to pay sanctions, sanctions on appeal , ability to obtain
               attorney’s fees for appeal, sanctions under federal appellate rules,
               standards for sanctions on appeal, definition of frivolous appeal, ability
               of court to impose sanctions pursuant to inherent power or other statute,
               and examples of cases where sanctions/fees were awarded to appellee for
               frivolous appeal.

  9/23/2020    TSD                                                                            $360.00    0.30        108.00
     605758    BW          Billable Work
                -
               E mail exchange and telephone conference with M. Spakowski regarding
               Klein’s failure to satisfy court order obligations and options for
               proceeding.

               MFS                                                                            $280.00    2.90        812.00
     605265    BW          Billable Work
               Continue research regarding request for date certain for payment of
               sanctions, contempt motion for failure to pay sanctions, sanctions on
               appeal, ability to obtain attorney’s fees for appeal, sanctions under
               federal appellate rules, standards for sanctions oh appeal, definition of
               frivolous appeal, ability of court to impose sanctions pursuant to inherent
               power or other statute, and examples of cases where sanctions/fees were
               awarded to appellee for frivolous appeal ( 2.5). Confer with T. D’Antonio
               via telephone regarding next steps, including letter motion to court
10/21/2020                                                Ward Greenberg Heller & Reidy LLP
                                                                        -
                                                              WGHR Pre bill Worksheet

    -
1838 0001                                                                                               Page     4



                requesting date certain for payment of sanctions or post of supersedeas
                bond, contempt motion , and appendix for appeal (.4).

 9/24/2020      MFS                                                                           $280.00    2.40        672.00
    605268      BW          Billable Work
                Review case docket and emails from T. D’Antonio to W. Kerr regarding
                payment of sanctions, contact with R. Klein, appendix, and involvement
                                                                   .
                of court for contempt and payment of sanctions Draft letter motion to
                Judge Abrams regarding request to set deadline for payment of
                sanctions, alternate requirement to post supersedeas bond, and future
                contempt motion . Conduct research regarding same as needed .

 9/25 /2020     TSD                                                                           $360.00    0, 90       324.00
    605733      BW        Billable Work
                E-mail exchange with M . Spakowski . Finalize letter and file with Judge
                Abrams,

                MFS                                                                           $280.00    0.40        112.00
    605270      BW        Billable Work
                Review T. D’Antonio revisions and proofread and finalize letter to Judge
                Abrams.

 9/29/2020      TSD                                                                           $360.00    0.20         72.00
    606400      BW        Billable Work
                E-mail exchange with M . Spakowski and S. Aicher regarding Order
                compelling Klein to pay by 10/6.

                TSD                                                                           $360.00    0.30        108.00
    606403      BW          Billable Work
                E-mail exchange and telephone conference with M , Spakowski regarding
                Klein’s failure to satisfy court order obligations and options for
                proceeding.

                MFS                                                                           $280.00    0.30         84.00
    606676      BW           Billable Work
                Review Order on letter motion requesting deadline for payment of
                sanctions , Exchange emails with T. D'Antonio and S. Aicher regarding
                same.

  10/ 1 /2020   TSD                                                                           $360.00     0.10        36.00
    609212      BW         Billable Work
                E mail to W. Kerr regarding failure to respond to status inquiry.
                 -
  10/3/2020     TSD                                                                           $360.00     0.10        36.00
    608529      BW       Billable Work
                Review Kerr letter.

  10/4/2020     TSD                                                                           $360.00     1.70       612.00
    608523      BW           Billable Work
                Draft letter in respone to Kerr letter.
 10/21 /2020                                           Ward Greenberg Heller & Reidy LLP
                                                                         -
                                                           WGHR Pre bill Worksheet

 1838-0001                                                                                            Page      5

                MFS                                                                        $280.00      0.30           84.00
       607366   BW         Billable Work
                Review, read, and analyze October 2 letter filed by Kerr/ Klein .
                Communicate with T. D’Antonio regarding same.

   10/5/2020    TSD                                                                        $360.00      0.40          144.00
     608518     BW         Billable Work
                Finalize and file reply to 10/2 Kerr letter.


                MFS                                                                        $280.00      0.70          196.00
       609051   BW         Billable Work
                Review, proofread, and edit letter from T. D’Antonio to the Court in
                response to Kerr/Klein ’s October 2 letter. Communicate with T.
                D’Antonio regarding same.

   10/6/2020    TSD                                                                        $360.00      0.10           36.00
       608530   BW          Billable Work
                Review and forward Order compelling Klein payment by 10/20. E-mail
                to S , Aicher regarding same.

                MFS                                                                        $280.00      0.20           56.00
       609055   BW         Billable Work
                Review Order on recent letter motions regarding deadline for payment of
                sanctions award and communicate with T. D’Antonio and S. Aicher
                regarding same.


TOTAL           Billable Fees                                                                             33.60      $9,992.00


Date                                                                                       Price     Quantity        Amount
ID              Activity

   8/ 12/2020             El 07                                                                                         52.79
       593543   Payment to Federal Express for delivery to Courier US
                District on 6/4/20.


TOTAL           Billable Costs                                                                                          $52.79

Total of Fees (Time Charges)                                                                                         $9,992.00
Total of Costs (Expense Charges)                                                                                        $52.79


Total new charges                                                                                                   $10, 044.79


                                                          Timekeeper Summary

Timekeeper                               Rate                    Hours                                                Charges

TSD                                   $360.00                     7.30       ,                                      $2,628.00
MFS                                   $280.00                    26.30                                              $7,364.00
  10/21 /2020                                  Ward Greenberg Heller & Reidy LLP
                                                   WGHR Pre-bill Worksheet

      -
 1838 0001                                                                                      Page   6



Previous Balance                                                                                           $74, 160.00

     Outstanding Accounts Receivable


                8/5/2020               88744                                       $74,160.00


Total New Balance                                                                                          $84,204.79
